1    HEATHER E. WILLIAMS, Bar #122664
     Federal Defender
2    CHARLES J. LEE, Bar #221057
     Assistant Federal Defender
3    Branch Chief, Fresno Office
     2300 Tulare Street, Suite 330
4    Fresno, California 93721-2226
     Telephone: (559) 487-5561
5
6                              IN THE UNITED STATES DISTRICT COURT
7                          FOR THE EASTERN DISTRICT OF CALIFORNIA
8
      UNITED     ) Case No. 6:18-mj-00045 JDP
9     STATES OF )
      AMERICA, ) APPLICATION AND ORDER APPOINTING CJA PANEL COUNSEL
10               ) CAROL MOSES NUNC PRO TUNC
                 )
11    Plaintiff, ) Date:         10/30/18
                 ) Time:         10:00 a.m.
12    vs.        ) Place:        YNP
                 ) Judge:        Hon. Jeremy D. Peterson
13    BRIAN      )
      REED,      )
14
15    Defendant.
16
17           Defendant, Brian Reed, through the Federal Defender for the Eastern District of
18   California, hereby requests appointment of CJA Panel Counsel Carol Moses. Our office has a
19   conflict.
20           Mr. Reed submits the Financial Affidavit as evidence of his inability to retain counsel.
21   Mr. Reed has been cited with:
22           (1)    Possess a controlled substance (methamphetamine) in violation of 36 C.F.R. §
                    2.35(b)(2);
23           (2)    Possess a controlled substance (marijuana) in violation of 36 C.F.R. § 2.35(b)(2);
             (3)    Possess a controlled substance (heroin) in violation of 36 C.F.R. § 2.35(b)(2).
24
25           Mr. Reed is scheduled to appear in court on October 30, 2018 at 10:00 a.m. before the
26   Honorable Jeremy D. Peterson, United States Magistrate Judge, in Yosemite National Park.
27           Therefore, after reviewing Mr. Reed’s Financial Affidavit, it is respectfully
28   recommended that CJA Panel Counsel Carol Moses be appointed nunc pro tunc as of October
     16, 2018 to assist him.
1    //
2
3             Dated: October 29      , 2018                  /s/ Charles J. Lee
                                                             CHARLES J. LEE
4                                                            Assistant Federal Defender
                                                             Branch Chief, Fresno Office
5
6
7                                                 ORDER
8             Having satisfied the court that the defendant is financially unable to retain counsel, the
9    court hereby appoints CJA panel counsel Carol Moses nunc pro tunc as of October 16, 2018
10   pursuant to 18 U.S.C. § 3006A.
11
     IT IS SO ORDERED.
12
13
     Dated:      October 30, 2018
14                                                       UNITED STATES MAGISTRATE JUDGE

15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                       -2-
